DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2014/0229525 A1), in view of Shapiro et al. (US 2002/0120787 A1) and further in view of Havemose (US 9,405,633 B1). 
Re Claim 1 & 10, Crawford teaches a method for facilitating access control with respect to an application, the method being implemented by at least one processor, the method comprising: 
intercepting, by the at least one processor, a first request from a first user for creating a first service instance for a first application; (Crawford; FIG. 1-6; ¶ [0032]-[0060]; A request to create a backend processing system (first service instance).) 
generating, by the at least one processor, an instance space for the first service instance within a first pool among a plurality of pools in a cloud environment; (Crawford; FIG. 1-6; ¶ [0032]-[0060]; Generating a backend processing system, connection pools.) 
Crawford does not explicitly suggest assigning, by the at least one processor to the first service instance, at least one criterion for determining whether to allow access to the first service instance via the instance space; creating, by the at least one processor, the first service instance in the first pool; and connecting, by the at least one processor, the first application to the first service instance,
However, in analogous art, Shapiro teaches assigning, by the at least one processor to the first service instance, at least one criterion for determining whether to allow access to the first service instance via the instance space; (Shapiro; FIG. 1-4; ¶ [0074]-[0084]; The embodiment(s) detail comparable methodology that detail the managing of access to application in backend server.) 
creating, by the at least one processor, the first service instance in the first pool; and (Shapiro; FIG. 1-4; Background, Summary; The creation of applications in databases and servers.)  
connecting, by the at least one processor, the first application to the first service instance, (Shapiro; FIG. 1-5; Background, Summary, ¶ [0068]-[0090]; The application is connected to the backend server.) 
It would have been obvious to one or ordinary skill in the rat before the effective filing date of the claimed invention to modify Crawford in view of Shapiro to manage service pools for the reasons of providing a connection to a backend processing system. (Crawford Abstract) 
Crawford-Shapiro does not explicitly suggest wherein, when a second request for accessing the first service instance within the first pool via the instance space is received from a subsequent requester to facilitate a service replication between the first pool and a second pool, the method further comprises applying each of the at least one criterion to the received second request in order to determine whether to allow the requested access, and wherein the second request is from a second service instance within a second pool different from the first pool, and wherein the second service instance is connected to the first application.
However, in analogous art, Havemose teaches wherein, when a second request for accessing the first service instance within the first pool via the instance space is received from a subsequent requester to facilitate a service replication between the first pool and a second pool, (Havemose; FIG. 1-10; Summary, Introduction Section, Overview Section; The embodiment(s) detail requests, application, back up application, replication services between two distinct server locations.) 
the method further comprises applying each of the at least one criterion to the received second request in order to determine whether to allow the requested access, and (Havemose; FIG. 1-10; Overview Section, Identifying Resources Section; System defined access associated with management of requests and replication.) 
wherein the second request is from a second service instance within a second pool different from the first pool, and (Havemose; FIG. 1-10; Summary, Introduction Section, Overview Section; Associated requests and different locations.) 
wherein the second service instance is connected to the first application. (Havemose; FIG. 1-10; Summary, Introduction Section, Overview Section; The replicated applications/servers are connected to the main application.) 
It would have been obvious to one or ordinary skill in the rat before the effective filing date of the claimed invention to modify Crawford-Shapiro in view of Havemose to replicate data for the reasons of design a system for consistent and transparent replication. (Havemose Abstract) 

Re Claim 2 & 11, Crawford-Shapiro-Havemose discloses the method of claim 1, wherein the at least one processor operates in the cloud environment within which the first user belongs to the first pool, and wherein the at least one criterion relates to determining whether to allow access to the first service instance by a second user that belongs to the second pool. (Crawford; FIG. 3-6; ¶ [0032]-[0060]; The embodiment(s) detail access authorization in a backend system that has connections pools.) 

Re Claim 4 & 13, Crawford-Shapiro-Havemose discloses the method of claim 2, wherein when access to the first service instance is granted to the second service instance in response to the second request, the method further comprises implementing, by the at least one processor, the service replication between the first service instance and the second service instance in order to ensure consistency therebetween. (Havemose; FIG. 1-10; Summary, Introduction Section, Overview Section; The embodiment(s) detail requests, application, back up application, replication services between two distinct server locations.) 
It would have been obvious to one or ordinary skill in the rat before the effective filing date of the claimed invention to modify Crawford-Shapiro in view of Havemose to replicate data for the reasons of design a system for consistent and transparent replication. (Havemose Abstract) 


Re Claim 5 & 14, Crawford-Shapiro-Havemose discloses the method of claim 2, wherein the second request is received from the second service instance to which a second application is connected within the second pool. (Havemose; FIG. 1-10; Summary, Introduction Section, Overview Section; The embodiment(s) detail requests, application, back up application, replication services between two distinct server locations.) 
It would have been obvious to one or ordinary skill in the rat before the effective filing date of the claimed invention to modify Crawford-Shapiro in view of Havemose to replicate data for the reasons of design a system for consistent and transparent replication. (Havemose Abstract) 

Re Claim 7 & 16, Crawford-Shapiro-Havemose discloses the method of claim 1, wherein the at least one processor includes a first processor and a second processor, and wherein the method further comprises 
forwarding, by the first processor to the second processor, the received first request for creating the first service instance for the first application, and (Havemose; FIG. 1-2; Message Engine Section; The sending of requests employing processors.) 
wherein the creating of the first service instance is performed by the second processor after the instance space has been generated by the first processor. (Havemose; FIG. 1-2; Message Engine Section, Processing Replication Messages on the Backup Section; Creating a new replication in a new space.) 
It would have been obvious to one or ordinary skill in the rat before the effective filing date of the claimed invention to modify Crawford-Shapiro in view of Havemose to replicate data for the reasons of design a system for consistent and transparent replication. (Havemose Abstract) 

Re Claim 8 & 17, Crawford-Shapiro-Havemose discloses the method of claim 1, wherein the at least one criterion for determining whether to allow access to the first service instance via the instance space relates to an identity of the subsequent requester from which the second request is received. (Crawford; FIG. 1; ¶ [0052]-[0056]; Identifying information of a user.) 

Claim(s) 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2014/0229525 A1), in view of Shapiro et al. (US 2002/0120787 A1), in view of Havemose (US 9,405,633 B1) and further in view of Messerli et al. (US 2017/0223117 A1).
Re Claim 6 & 15, Crawford-Shapiro-Havemose discloses the discloses the method of claim 2, yet does not explicitly suggest wherein the at least one criterion for determining whether to allow access to the first service instance via the instance space relates to an Internet Protocol (IP) address of the second pool.
However, in analogous art, Messerli teaches wherein the at least one criterion for determining whether to allow access to the first service instance via the instance space relates to an Internet Protocol (IP) address of the second pool. (Messerli; FIG. 1; ¶ [0077]- [0085], [0210]; IP address associated with pools.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crawford-Shapiro-Havemose in view of Messerli to allow a user to access pools for the reasons of to allow for the access and management of various resource pools. (Messerli Abstract) 

Claim(s) 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2014/0229525 A1), in view of Shapiro et al. (US 2002/0120787 A1), in view of Havemose (US 9,405,633 B1) and further in view of Nagargadde et al. (US 8,495,197 B1).
Re Claim 9 & 18, Crawford-Shapiro-Havemose discloses the method of claim 1, yet does not explicitly suggest wherein the at least one criterion for determining whether to allow access to the first service instance via the instance space relates to an organization to which the subsequent requester belongs. 
However, in analogous art, Nagargadde teaches wherein the at least one criterion for determining whether to allow access to the first service instance via the instance space relates to an organization to which the subsequent requester belongs. (Nagargadde; FIG. 1-4; Col. 10 Ln. 25-48; Access related to an organization.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Crawford-Shapiro-Havemose in view of Nagargadde to determine access for the reasons of creating a multi-tenant cloud of pool resources by specifying access to the pool. (Nagargadde Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443